IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY EDWARDS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-970

JULIE JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed October 26, 2017.

On Petition for Writ of Certiorari from denial of Writ of Mandamus.
Karen Gievers, Judge.

Timothy Edwards, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Kenneth S. Steely, Assistant Attorney General,
for Appellee.




PER CURIAM.

      DENIED.

ROWE, MAKAR, and JAY, JJ., CONCUR.